STRAUP, J.
(dissenting).
Considering the record in its entirety, I think it is not made to appear that the appellant, in law or in fact, abandoned or surrendered the child to her mother, Sophia Lambing; that it does appear that Sophia Lambing, without authority, without right, and without the knowledge and consent of the plaintiff, surrendered and delivered the child to the respondents; that it is not made to appear that the appellant is an improper or 'an unlit person to rear the child or that she is unable to properly maintain and care for it. To the contrary, I think it shown that she is a proper and fit person to rear the child, and that she and' her husband are able a'nd both willing to support, maintain and care for it; that the respondents had not legally adopted the child and have taken no steps to adopt it; and that the plaintiff has not been guilty of laches in asserting her rights to the possession and custody of the child. I therefore think the ap*394pellant is dearly entitled to tbe child’s custody, and that the court erred in awarding it to the respondents.